Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Gary Lee Johnson appeals from the district court’s order affirming the bankruptcy court’s orders converting his bankruptcy case to one under Chapter 7 and lifting the automatic stay. We have reviewed the *440record and find no abuse of discretion and no reversible error. Accordingly, we affirm on the reasoning of the district court. See Johnson v. First Fed. Sav. & Loan, Nos. CA-02-78-4; BK-01-1457-WA4-7 (W.D.Va. Sept. 28, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.